DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 & 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of acquiring knowledge by a process of reasoning that can be performed in the human mind. This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processors and memory are generic computers of parts thereof.
Since the Alice decision, implementation of an abstract idea on generic computers is not patent-eligible without “significantly more.” Neither the abstract idea itself nor parts of the abstract idea can supply “significantly more” than the abstract idea. As written, current claims are drawn to an abstract idea with essentially the words “implement it” on a generic computer appended thereto. As such, the claims are not patent-eligible. 
A thorough analysis or each and every limitation of each and every claim, both individually and as a part of an ordered combination shows that the claims are not patent-eligible under 35 USC §101.
Response to Arguments
Applicant's arguments filed 2 August 2022 have been fully considered but they are not persuasive. 
Applicant argues that because computers are deficient at accomplishing some tasks, the human mind must also be deficient. This is clearly not the case. Humans are not computers. Science fiction aside, the human mind is vastly superior to the computer.
Secondly, Applicant has spelled out a set of generalized steps: acquiring a feature, converting it to knowledge expressed by a logical formula, identify an attribute, and update the knowledge. None of these limitations is claimed in enough detail to preclude being accomplished in the human mind. Perhaps, if Applicant choses to amend the claims to claim what Applicant has actually invented, the claims may not then be amenable to carrying out in the human mind. But as written, the claims are drawn to a series of simple mental steps.
Applicant argues that the claimed invention represents an improvement in computer technology. This simply is not the case. No computer works better as a tool due to Applicant’s invention. Instead, Applicant uses a computer as a tool to implement an abstract idea.
Applicant argues the RapidLitigation Management case – a case that has absolutely no factual correlation with the claimed invention. In that case, the patentholder had discovered a new way to preserve liver cells for use in medical experiments. Even though the discovery was based on natural laws, the patent did not merely claim the natural law. Instead, the patent claimed a specific and new way to preserve a liver cell.
This is fundamentally different from Applicant’s claimed invention. Applicant merely uses a generic computer as a tool to implement an abstract idea. Contrary to Applicant’s arguments, this is not enough to get over the §101 hurdle. The claims must result in a computer that functions better as a tool.
Applicant argues that the claims can represent a technical improvement if there is a technical problem identified in the specification and a series of unconventional steps that solve the problem. There are at least two things wrong with this argument. First, since this guidance was written, the courts have made it clear that we cannot import steps from the specification into the claims. Secondly, Applicant has not claimed any unconventional steps. 
In an attempt to preempt the entire field of endeavor, Applicant has left the claims so general and so broad that no details of how the various steps are accomplished are claimed. It is that breadth of claim that dooms the claims to ineligibility. Should Applicant actually claim the procedure used, this argument might carry some weight. But as it is, the claims are merely drawn to an abstract idea implemented on a generic computer.
Applicant argues that the claims must be evaluated as a whole. Examiner agrees. Taken as a whole, the claims are drawn to an abstract idea implemented on a generic computer. The claims are completely unlike those in Bascom. In Bascom, the claims were directed to specific steps that represented a technical improvement in the way computer networks operate. In this case, there are no specific steps (either taken alone or in combination) that improve the operation of a computer.
Applicant argues that the additional elements are not “well-understood, routine, and conventional.” The only additional element is a generic computer. As noted in paragraph 5 above, Alice recognized that a generic computer cannot provide “significantly more” than the abstract idea. Nor can the abstract idea itself provide “significantly more” than the abstract idea.
Applicant sites a large portion of the specification as identifying a technical problem and a technical solution. Having reread these portions of the specification, Examiner cannot find a single mention of a technological problem – much less a technological solution. If Applicant truly believes there is a technical problem, then Applicant should explicitly identify the problem and point to the sentence (at most a paragraph) that clearly identifies the problem. And if Applicant has actually invented a technical solution to this technical problem, then Applicant should claim it is detail and show where each step is explicitly supported in the specification. Failing that, this argument is essentially an unsupported assertion that the claims are patentable.
For these reasons, the rejection is maintained and made final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799